DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on October 16, 2020. At this time, claims 1-62 have been cancelled. Claims 63-88 are pending and addressed below. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As to claims 63, 66, 71, 72, 74, 75, and 76; the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ sending unit“, “ characterization module”, “ comparator units“, “identification module“, “ comparator unit “ in claims 63, 66, 71, 72, 74, 75,  and 76.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   
Claim Objections
Claims 63, 64, 66, 71, 74, 76, 77, 79, 80, 83, 84, 87 are objected to because of the following informalities: As to claims 63, 64, 66, 71, 74, 76, 77, 79, 80, 83, 84, 87, these claims introduce CAN for the first. “ CAN” needs to be spelled out.  Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998}; in re Goodman. 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); in re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1885): In re Van Qmum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982): In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): and in re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer In compliance with 37 CFR 1,321 (c) or 1,321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1984, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 63, 68, 70, 71, 72, 76, 81, 83, 84, 85 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims     of US Patent number 10824720. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 10824720 and are anticipated by the claims    .     
This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  
                                               Claims Comparison Table
Application Number
17/073,167
Patent Application Number 
10824720
63.  A vehicle CAN bus network mapping system, comprising: a. one or more CAN Bus Monitors (CBM) configured to monitor a CAN bus communication comprising one or more frames to at least one Electronic Control Unit (ECU), or one or more frames from at least one ECU, or both; b. one or more sending units configured to send frames into a CAN bus network for inducing response frames; C. one or more characterization modules in communication with said CBMs, configured to provide at least one characteristic for said monitored CAN Bus communication, or frame relation characteristics generated by said characterization modules between sent frames and response frames, or both; d. one or more mapping databases operatively in communication with said sending units and said characterization modules; said mapping databases comprising monitored response frame characteristics of responding ECUs, or frame relation characteristics generated by said characterization modules between sent frames and response frames, or both; and e. at least one processor in communication with a non-transient computer readable medium (CRM), said at least one processor to execute a set of operations received from said CRM, said set of operations including: i. sending at least one frame by means of said sending units in order to induce at least one response frame; ii. monitoring said CAN bus communication by means of said CBMs;  iii. characterizing, by means of said characterization modules, said at least one response frame, or a relation between said at least one sent frame and said at least one response frame, or both; and iv. logging, into said mapping databases, said at least one sent frame, or one or more response frame characteristics, or one or more frame relation characteristics between said at least one sent frame and said at least one response frame, or a combination thereof; wherein said processor is configured to generate one or more probability matrices comprising at least one of: possible response frames, possible response frame characteristics, possible characteristics of ECU originated CAN Bus communications, possible frame relation characteristics, and any combination thereof, for at least one sent frame according to said mapping databases.
1. A security system, useful for identification of a source of an attack on a vehicle CAN bus communication, comprising: one or more CAN Bus Monitor(s), (CBM), configured to monitor the CAN bus communication comprising a plurality of communication frames sent between a plurality of Electronic Control Units (ECUs); one or more characterization module(s) in communication with the one or more CBM(s), configured to calculate at least one time based characteristic for the monitored communication for each communication frame, the at least one time based characteristic is calculated based on timing of each of the plurality of frames, wherein said at least one time based characteristic is calculated based on at least an order in which the plurality of frames is transmitted; one or more comparator unit(s) in communication with the characterization module, configured to compare at least one time based characteristic of at least one frame from the plurality of frames against at least one time based characteristic of another of the plurality of frames in order to detect at least one anomaly; and one or more identification module(s) in communication with the one or more comparator unit(s), configured to identify at least one source of an attack on said CAN bus communication, said at least one source is at least one ECU of the plurality of ECUs, said identifying is according to the at least one anomaly, wherein the at least one source of said attack is an ECU originating said attack on the CAN bus.

6. The security system according to claim 1, wherein the system further comprises at least one mapping module operatively in communication with at least the one or more characterization module(s) and the bus communication, the mapping module comprising: a. a sending unit configured to send one or more input frames in order to induce at least one response frame; and, b. at least one mapping database comprising monitored response frame characteristics of each the responding ECU and/or frame relation characteristics calculated by the characterization module between at least one the sent frame and one or more the response frame.
8. The security system according to claim 6, wherein the mapping module is configured to log in the mapping database at least one of: one or more the frame relation characteristic between at least one the sent frame and at least one the response frame, response frames, and the response frame characteristics.
9. The security system according to claim 6, wherein the mapping module is configured to calculate at least one probability matrix of possible response frames and/or the response frame characteristics according to the mapping database.
68. (New) The mapping system according to claim 67, wherein said characterization modules are further configured to evaluate time based characteristics selected from: a. timing between consecutive frames; b. timing between a frame and the last similar frame; C. timing between predefined frame patterns; d. timing between detected frame patterns; e. sequence in which frames are transmitted; f. timing distribution within frame patterns; g. timing between different frame types; h. timing between same frame types; i. timing between inter-frame spaces; and . any combination thereof.

4. The Security system according to claim 3, wherein the one or more characterization module(s) is configured to evaluate the time based characteristic additionally based on at least one member selected from a group consisting of: timing difference between consecutive frames; timing difference between at least one of the plurality of frames and at least one similar frame recorded from previous communication; timing difference between a currant frame pattern and one or more predefined frame patterns; timing between different frame types of the plurality of frames; timing between same frame types of the plurality of frames; and timing of interframe spaces between the plurality of frames. 
7. The security system according to claim 6, wherein the frame relation characteristic comprises at least one of: a. timing between sending at least one the frame and receiving at least one response frame; b. type(s) of the response frame received and the type(s) of the sent frame; c. number of the sent frames in order to receive at least one the response frame; d. number of the response frames received in following at least one the sent frame; e. the response frame and the sent frame content; f. a sequence of the response frames following at least one the sent frame; g. a sequence of the sent frames in order to receive at least one the response frame; h. the sent frame and the response frame at least one characteristic selected from: time based characteristic, electrical based characteristic, physical CAN BUS based characteristic; i. the sent frame and the response frame one or more time evaluated characteristic selected from: i. timing between consecutive frames; ii. timing between a frame and a last similar frame; iii. timing between predefined frame patterns; iv. timing between learned patterns; v. sequence in which frames are transmitted; and, j. any combination thereof. 
70. (New) The mapping system according to claim 63, wherein said one or more frame relation characteristics comprise at least one of: a. a timing between sending at least one frame and receiving at least one response frame; b. a type of response frame received and a type of sent frame; C. a number of frames sent in order to receive at least one response frame; d. a number of response frames received following at least one sent frame; e. a response frame content and a sent frame content; f. a sequence of response frames following at least one sent frame; g. a sequence of frames sent in order to receive at least one response frame; h. a frame characteristic selected from: a time based characteristic, an electrical based characteristic, and physical CAN BUS based characteristic; and i. one or more time evaluated characteristics selected from: i. timing between consecutive frames; il. timing between a frame and a last similar frame; iil. timing between predefined frame patterns; iv. timing between learned patterns. V. sequence in which frames are transmitted; and .- any combination thereof. 
7. The security system according to claim 6, wherein the frame relation characteristic comprises at least one of: a. timing between sending at least one the frame and receiving at least one response frame; b. type(s) of the response frame received and the type(s) of the sent frame; c. number of the sent frames in order to receive at least one the response frame; d. number of the response frames received in following at least one the sent frame; e. the response frame and the sent frame content; f. a sequence of the response frames following at least one the sent frame; g. a sequence of the sent frames in order to receive at least one the response frame; h. the sent frame and the response frame at least one characteristic selected from: time based characteristic, electrical based characteristic, physical CAN BUS based characteristic; i. the sent frame and the response frame one or more time evaluated characteristic selected from: i. timing between consecutive frames; ii. timing between a frame and a last similar frame; iii. timing between predefined frame patterns; iv. timing between learned patterns; v. sequence in which frames are transmitted; and, j. any combination thereof. 
71. (New) The mapping system according to claim 63, wherein said system further comprises one or more comparator units in communication with said characterization modules and said mapping databases, and one or more identification modules communication with said comparator units, said comparator units being configured to perform at least one of: a. compare one or more characteristics of at least one monitored frame, against at least one of: i. one or more characteristics of said at least one response frame; il. one or more ECU originated CAN bus communication characteristics; and iii. one or more said generated probability matrix characteristics; b. compare at least one frame relation characteristic between at least one first frame and at least one second frame against: i. one or more frame relation characteristics between said at least one sent frame and said at least one response frame; and, il. one or more said generated probability matrix frame relation characteristics; and c. any combination thereof, in order to detect at least one anomaly, said identification modules being configured to receive said at least one anomaly from said comparator units and to identify at least one ECU originated attack according to one of the comparisons. 
10. The security system according to claim 9, wherein at least one of the one or more comparator unit(s) is configured to perform at least one of: a. compare one or more the characteristics of at least one the monitored frame, against one or more the probability matrix provided characteristic; b. compare at least one the relation characteristics between at least one first frame and at least one second frame against one or more the probability matrix provided relation characteristic; and, c. any combination thereof; in order to detect at least one anomaly.
11. The security system according to claim 6, wherein at least one of the one or more comparator unit(s) is further operatively in communication with the mapping module; further wherein the comparator is configured to compare the one or more the characteristic of at least one frame to at least one characteristic of a selected from: a. at least one response frame previously induced by the mapping module; b. at least one response frame logged in the mapping database as being induced by a similar frame as the compared frame; c. at least one sent frame and one response frame logged in the mapping database when the sent frame is similar to the compared message frame; d. at least one monitored frame not induced by the mapping module; e. at least one characteristic selected from: time based characteristic, electrical based characteristic, noise based characteristic, physical CAN bus characteristic; and, any combination thereof, from the mapping database; and, f. any combination thereof; in order to detect at least one the anomaly.
 
72. (New) The mapping system according to claim 71, wherein said comparator units are configured to compare one or more characteristics of at least one frame to at least one characteristic selected from: a. at least one response frame induced by a mapping module; b. at least one response frame logged in said mapping databases as being induced by a similar frame as a compared frame; C. at least one sent frame and a response frame logged in said mapping databases when the at least one sent frame that is logged is similar to a compared frame; d. at least one monitored frame not induced a mapping module; and e. any combination thereof; in order to detect said at least one anomaly.
10. The security system according to claim 9, wherein at least one of the one or more comparator unit(s) is configured to perform at least one of: a. compare one or more the characteristics of at least one the monitored frame, against one or more the probability matrix provided characteristic; b. compare at least one the relation characteristics between at least one first frame and at least one second frame against one or more the probability matrix provided relation characteristic; and, c. any combination thereof; in order to detect at least one anomaly.
11. The security system according to claim 6, wherein at least one of the one or more comparator unit(s) is further operatively in communication with the mapping module; further wherein the comparator is configured to compare the one or more the characteristic of at least one frame to at least one characteristic of a selected from: a. at least one response frame previously induced by the mapping module; b. at least one response frame logged in the mapping database as being induced by a similar frame as the compared frame; c. at least one sent frame and one response frame logged in the mapping database when the sent frame is similar to the compared message frame; d. at least one monitored frame not induced by the mapping module; e. at least one characteristic selected from: time based characteristic, electrical based characteristic, noise based characteristic, physical CAN bus characteristic; and, any combination thereof, from the mapping database; and, f. any combination thereof; in order to detect at least one the anomaly.
 
76. (New) A method for mapping a vehicle CAN bus network, comprising the steps of: a. providing: i. one or more CAN Bus Monitors (CBM) configured to monitor a CAN bus communication comprising one or more frames to at least one Electronic Control Unit (ECU), or one or more frames from at least one ECU, or both; il. one or more sending units configured to send frames into a CAN bus network for inducing response frames; iil. one or more characterization modules in communication with said CBMs, configured to provide at least one characteristic for said monitored CAN Bus communication, or frame relation characteristics generated by said characterization modules between sent frames and response frames, or both; and iv. at least one mapping module comprising a mapping database, operatively in communication with said sending units and said characterization modules; said mapping database comprising monitored response frame characteristics of responding ECUs, or frame relation characteristics generated by said characterization modules between sent frames and response frames, or both; b. sending at least one frame by means of said sending units; C. monitoring said CAN bus communication by means of said CBMs; d. characterizing, by means of said characterization modules, at least one response frame, or a relation between said at least one sent frame and at least one response frame, or both; and e. logging, into said mapping data base, said at least one sent frame, or one or more response frame characteristics, or one or more frame relation characteristics between said at least one sent frame and said at least one response frame, or a combination thereof; wherein said method additionally comprises the step of generating at least one probability matrix of: possible response frames, or said response frame characteristics, or both, by means of said mapping module, for said at least one sent frame according to said mapping database.

1. A security system, useful for identification of a source of an attack on a vehicle CAN bus communication, comprising: one or more CAN Bus Monitor(s), (CBM), configured to monitor the CAN bus communication comprising a plurality of communication frames sent between a plurality of Electronic Control Units (ECUs); one or more characterization module(s) in communication with the one or more CBM(s), configured to calculate at least one time based characteristic for the monitored communication for each communication frame, the at least one time based characteristic is calculated based on timing of each of the plurality of frames, wherein said at least one time based characteristic is calculated based on at least an order in which the plurality of frames is transmitted; one or more comparator unit(s) in communication with the characterization module, configured to compare at least one time based characteristic of at least one frame from the plurality of frames against at least one time based characteristic of another of the plurality of frames in order to detect at least one anomaly; and one or more identification module(s) in communication with the one or more comparator unit(s), configured to identify at least one source of an attack on said CAN bus communication, said at least one source is at least one ECU of the plurality of ECUs, said identifying is according to the at least one anomaly, wherein the at least one source of said attack is an ECU originating said attack on the CAN bus.

6. The security system according to claim 1, wherein the system further comprises at least one mapping module operatively in communication with at least the one or more characterization module(s) and the bus communication, the mapping module comprising: a. a sending unit configured to send one or more input frames in order to induce at least one response frame; and, b. at least one mapping database comprising monitored response frame characteristics of each the responding ECU and/or frame relation characteristics calculated by the characterization module between at least one the sent frame and one or more the response frame.
8. The security system according to claim 6, wherein the mapping module is configured to log in the mapping database at least one of: one or more the frame relation characteristic between at least one the sent frame and at least one the response frame, response frames, and the response frame characteristics.
9. The security system according to claim 6, wherein the mapping module is configured to calculate at least one probability matrix of possible response frames and/or the response frame characteristics according to the mapping database.
81. (New) The method of claim 80, additionally comprising the step of evaluating, by means of said characterization modules, time based characteristics selected from: a. timing between consecutive frames; b. timing between a frame and the last similar frame; C. timing between predefined frame patterns; d. timing between detected frame patterns; e. sequence in which frames are transmitted; f. timing distribution within frame patterns; g. timing between different frame types; h. timing between same frame types; i. timing between inter-frame spaces; and .- any combination thereof.

4. The Security system according to claim 3, wherein the one or more characterization module(s) is configured to evaluate the time based characteristic additionally based on at least one member selected from a group consisting of: timing difference between consecutive frames; timing difference between at least one of the plurality of frames and at least one similar frame recorded from previous communication; timing difference between a currant frame pattern and one or more predefined frame patterns; timing between different frame types of the plurality of frames; timing between same frame types of the plurality of frames; and timing of interframe spaces between the plurality of frames. 
7. The security system according to claim 6, wherein the frame relation characteristic comprises at least one of: a. timing between sending at least one the frame and receiving at least one response frame; b. type(s) of the response frame received and the type(s) of the sent frame; c. number of the sent frames in order to receive at least one the response frame; d. number of the response frames received in following at least one the sent frame; e. the response frame and the sent frame content; f. a sequence of the response frames following at least one the sent frame; g. a sequence of the sent frames in order to receive at least one the response frame; h. the sent frame and the response frame at least one characteristic selected from: time based characteristic, electrical based characteristic, physical CAN BUS based characteristic; i. the sent frame and the response frame one or more time evaluated characteristic selected from: i. timing between consecutive frames; ii. timing between a frame and a last similar frame; iii. timing between predefined frame patterns; iv. timing between learned patterns; v. sequence in which frames are transmitted; and, j. any combination thereof. 
83. (New) The method of claim 76, wherein said one or more frame relation characteristics comprise at least one of: a. a timing between sending at least one said frame and receiving at least one response frame; b. a type of response frame received and a type of sent frame; C. a number of frames sent in order to receive at least one response frame; d. a number of response frames received following at least one sent frame; e. a response frame content and a sent frame content; f. a sequence of response frames following at least one sent frame; g. a sequence of frames sent in order to receive at least one response frame; h. a frame characteristic selected from: a time based characteristic, an electrical based characteristic, and physical CAN BUS based characteristic; i. one or more time evaluated characteristics selected from: i. timing between consecutive frames; il. timing between a frame and a last similar frame; iil. timing between predefined frame patterns; iv. timing between learned patterns. V. sequence in which frames are transmitted; and.- any combination thereof.

 
7. The security system according to claim 6, wherein the frame relation characteristic comprises at least one of: a. timing between sending at least one the frame and receiving at least one response frame; b. type(s) of the response frame received and the type(s) of the sent frame; c. number of the sent frames in order to receive at least one the response frame; d. number of the response frames received in following at least one the sent frame; e. the response frame and the sent frame content; f. a sequence of the response frames following at least one the sent frame; g. a sequence of the sent frames in order to receive at least one the response frame; h. the sent frame and the response frame at least one characteristic selected from: time based characteristic, electrical based characteristic, physical CAN BUS based characteristic; i. the sent frame and the response frame one or more time evaluated characteristic selected from: i. timing between consecutive frames; ii. timing between a frame and a last similar frame; iii. timing between predefined frame patterns; iv. timing between learned patterns; v. sequence in which frames are transmitted; and, j. any combination thereof. 
84. (New) The method of claim 76, additionally comprising the steps of: a. providing one or more comparator units in communication with said characterization modules and said mapping database, and one or more identification modules in communication with said comparator units; b. preforming at least one of: i. comparing one or more characteristics of at least one monitored frame, against at least one of: (1) one or more characteristics of said at least one response frame; (2) one or more ECU originated CAN bus communication characteristics; and, (3) one or more said generated probability matrix characteristics; il. comparing at least one frame relation characteristic between at least one first frame and at least one second frame against: (1) one or more frame relation characteristics between said at least one sent frame and said at least one response frame; and (2) one or more said generated probability matrix frame relation characteristics and (iii) any combination thereof; for detecting at least one anomaly; and C. receiving by means of said identification module said at least one anomaly from said comparator units and identifying at least one ECU originated attack according to one of the comparisons.
 
10. The security system according to claim 9, wherein at least one of the one or more comparator unit(s) is configured to perform at least one of: a. compare one or more the characteristics of at least one the monitored frame, against one or more the probability matrix provided characteristic; b. compare at least one the relation characteristics between at least one first frame and at least one second frame against one or more the probability matrix provided relation characteristic; and, c. any combination thereof; in order to detect at least one anomaly.
11. The security system according to claim 6, wherein at least one of the one or more comparator unit(s) is further operatively in communication with the mapping module; further wherein the comparator is configured to compare the one or more the characteristic of at least one frame to at least one characteristic of a selected from: a. at least one response frame previously induced by the mapping module; b. at least one response frame logged in the mapping database as being induced by a similar frame as the compared frame; c. at least one sent frame and one response frame logged in the mapping database when the sent frame is similar to the compared message frame; d. at least one monitored frame not induced by the mapping module; e. at least one characteristic selected from: time based characteristic, electrical based characteristic, noise based characteristic, physical CAN bus characteristic; and, any combination thereof, from the mapping database; and, f. any combination thereof; in order to detect at least one the anomaly.
 
85 (New) The method of claim 84, additionally comprising the step of comparing by means of said comparator units one or more characteristics of at least one frame to at least one characteristic selected from: a. at least one response frame induced by a mapping module; b. at least one response frame logged in said mapping databases as being induced by a similar frame as a compared frame; C. at least one sent frame and a response frame logged in said mapping databases when the at least one sent frame that is logged is similar to a compared frame; d. at least one monitored frame not induced a mapping module; and e. any combination thereof; in order to detect said at least one anomaly.
 
10. The security system according to claim 9, wherein at least one of the one or more comparator unit(s) is configured to perform at least one of: a. compare one or more the characteristics of at least one the monitored frame, against one or more the probability matrix provided characteristic; b. compare at least one the relation characteristics between at least one first frame and at least one second frame against one or more the probability matrix provided relation characteristic; and, c. any combination thereof; in order to detect at least one anomaly.
11. The security system according to claim 6, wherein at least one of the one or more comparator unit(s) is further operatively in communication with the mapping module; further wherein the comparator is configured to compare the one or more the characteristic of at least one frame to at least one characteristic of a selected from: a. at least one response frame previously induced by the mapping module; b. at least one response frame logged in the mapping database as being induced by a similar frame as the compared frame; c. at least one sent frame and one response frame logged in the mapping database when the sent frame is similar to the compared message frame; d. at least one monitored frame not induced by the mapping module; e. at least one characteristic selected from: time based characteristic, electrical based characteristic, noise based characteristic, physical CAN bus characteristic; and, any combination thereof, from the mapping database; and, f. any combination thereof; in order to detect at least one the anomaly.
 




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Moeller US pat. No 20140247122 (IDS Submitted, 11/24/2020) discloses a. one or more CAN Bus Monitors (CBM) configured to monitor a CAN bus communication comprising one or more frames to at least one Electronic Control Unit (ECU), or one or more frames from at least one ECU, or both; b. one or more sending units configured to send frames into a CAN bus network for inducing response frames; C. one or more characterization modules in communication with said CBMs, configured to provide at least one characteristic for said monitored CAN Bus communication, or frame relation characteristics generated by said characterization modules between sent frames and response frames, or both;
The prior art does not disclose 
d. one or more mapping databases operatively in communication with said sending units and said characterization modules; said mapping databases comprising monitored response frame characteristics of responding ECUs, or frame relation characteristics generated by said characterization modules between sent frames and response frames, or both; and e. at least one processor in communication with a non-transient computer readable medium (CRM), said at least one processor to execute a set of operations received from said CRM, said set of operations including: i. sending at least one frame by means of said sending units in order to induce at least one response frame; il. monitoring said CAN bus communication by means of said CBMs; iii. characterizing, by means of said characterization modules, said at least one response frame, or a relation between said at least one sent frame and said at least one response frame, or both; and iv. logging, into said mapping databases, said at least one sent frame, or one or more response frame characteristics, or one or more frame relation characteristics between said at least one sent frame and said at least one response frame, or a combination thereof; wherein said processor is configured to generate one or more probability matrices comprising at least one of: possible response frames, possible response frame characteristics, possible characteristics of ECU originated CAN Bus communications, possible frame relation characteristics, and any combination thereof, for at least one sent frame according to said mapping databases. 
                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boulanger-Lewandowski, US 20150242180, “Non-negative Matrix Factorization Regularized by Recurrent Neural Networks For audio Processing “. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 11/29/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438